The plaintiff, Tacoma Grocery Company, commenced this action in the superior court for Pierce county seeking an injunction restraining the defendant county, its treasurer and sheriff, from proceeding to sell under distraint certain goods belonging to the plaintiff in satisfaction of certain personal property taxes levied against the Lindberg Grocery Company in the year 1924. The cause proceeded to trial upon the merits, resulting in a decree awarding *Page 671 
injunctive relief to the plaintiff as prayed for, from which the defendants have appealed to this court.
The controlling facts, as viewed by the trial court and as clearly proven, may be summarized as follows: In March, 1924, the stock of goods belonging to the Lindberg Grocery Company of Tacoma was valued and assessed by the assessor of Pierce county in the name of that company, for general taxation. On May 17, 1924, the stock of goods so assessed was purchased by the Younglove Grocery Company, the West Coast Grocery Company, and respondent, the Tacoma Grocery Company, all doing business in Tacoma, each taking approximately one-third of the stock so purchased. The portion so taken by respondent was commingled with its general stock and all disposed of by it in the usual course of trade long before the distraint of its goods here in question. On April 8, 1926, one-third of the personal property taxes levied in the year 1924 upon the assessment of that year against the Lindberg Grocery Company having become delinquent and unpaid, the defendant sheriff, in pursuance of appropriate distraint papers, made and delivered to him by the defendant treasurer, as provided by Rem. Comp. Stat. § 11258 [P.C. § 6958], seized and distrained goods belonging to the respondent and gave notice of sale thereof to satisfy one-third of the 1924 taxes so levied against the Lindberg Grocery Company. None of the goods so distrained by the sheriff were goods purchased by the respondent from the Lindberg Grocery Company, all the goods so purchased having been entirely disposed of by respondent in the usual course of trade long before that distraint. These facts appearing to the trial court, it awarded the injunctive relief prayed for by respondent. *Page 672
[1] It has become the settled law of this state that the personal property of a person can in no event be lawfully distrained, as was attempted in this case, to satisfy a personal property tax charged against another person, when the property sought to be distrained never was the property of the person against whom the tax sought to be enforced is charged. Raymondv. King County, 117 Wn. 343, 201 P. 455; Pennington v.Yakima County, 127 Wn. 538, 221 P. 326; Wilberg v. YakimaCounty, 132 Wn. 219, 231 P. 931; Goodsell v. SpokaneCounty, 135 Wn. 669, 238 P. 612. This problem has been so thoroughly reviewed and settled by these decisions as not to call for further discussion here.
[2] Some contention is made in behalf of appellants that respondent is rendered liable to the county for this tax by reason of a stipulation in the purchase contract made with the Lindberg Grocery Company on March 17, 1924, which stipulation reads:
"It is further understood and agreed that purchasers shall assume all personal property taxes for the current year levied against the goods so sold."
If respondent is so rendered liable to the county, it is because of this contract stipulation and not because respondent is liable as a taxpayer in the sense that such liability can be enforced by the summary distraint proceedings prescribed by § 11258, Rem. Comp. Stat., [P.C. § 6958]. To enforce such contract liability as against respondent, it seems plain to us that the county must do so, if at all, in some sort of appropriate judicial proceedings wherein respondent would have the usual opportunities of defense in such proceedings. The proceeding here invoked by the county is strictly summary and statutory, and can be successfully invoked only to enforce a tax lien against *Page 673 
specific property subject thereto. Manifestly, the personal tax there sought to be satisfied by this summary method is not a lien on the property of respondent here in question.
We conclude that the judgment awarding injunctive relief must be affirmed. It is so ordered.
MACKINTOSH, C.J., TOLMAN, BRIDGES, and ASKREN, JJ., concur.